Citation Nr: 1145820	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO. 08-32 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome with patella alta, right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to June 2000 and from June 2001 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, in a November 2011 Appellant's Brief, contends that a VA examination provided in February 2008 was inadequate and that it is now stale. Upon review of the examination report, the Board agrees that the examination results are not fully adequate for rating purposes.

At the February 2008 VA examination, McMurray's test of the right knee was positive, but no explanation of the meaning of a positive McMurray's test was provided. The Board requires a medical opinion as to the meaning of this test and its implications regarding the nature and severity of the Veteran's right knee disability. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions; VA is always free to supplement the record by seeking an advisory opinion).

The February 2008 VA examination report includes an addendum stating that the Veteran called after his examination appointment and reported that after prolonged use of the right knee he had a flare-up of knee pain. The Board does not have sufficient information to ascertain the nature and extent of the flare-up or its impact on the level of functional impairment of the right knee. Further examination and a medical opinion on this matter is required. Colvin, 1 Vet. App. at 171.

The Veteran has contended that a physician advised him that an MRI of the right knee was required to ascertain the nature and severity of his right knee disorder. A March 2008 VA treatment record states that the Veteran related that the February 2008 VA examiner told him that an MRI of the Veteran's right knee was recommended; however, the treating VA clinician, a primary care provider, appears to have found that an MRI was not necessary because he did not "feel in any case that this would change his mgt." On remand the VA examiner must provide an opinion as to whether an MRI is required to ascertain the nature and extent of the Veteran's right knee disability, and if so, the Veteran must be scheduled for an MRI of the right knee. See 38 U.S.C.A. § 5103A(d).

Additionally, updated records of medical treatment for right knee disability must be sought and obtained for consideration of the Veteran's claim for an increased rating for right knee disability. See 38 C.F.R. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his right knee disability during the period from August 2006 to the present. 

The purpose of the examination is to ascertain the current nature and severity of the Veteran's service-connected right knee disability.

(a) The records sought must include all relevant records of VA treatment from March 2008 forward.

(b)  After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to determine the nature and severity of the Veteran's service-connected right knee disability. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must provide an opinion as to whether an MRI is required to accurately ascertain the nature and extent of the Veteran's current right knee disability. If so, an MRI of the Veteran's right knee must be scheduled. This determination must be made with reference to the significance of a positive McMurray's test at the Veteran's February 2008 VA examination.

(d) The examiner must perform full range of motion studies of the right knee and comment on the functional limitations of the service-connected right knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. 

(e) The examiner must use a goniometer for measuring ranges of motion of the right knee. See 38 C.F.R. § 4.46.

(f) The examiner must report on and measure any atrophy of the right thigh. See 38 C.F.R. § 4.46.

(g) Any additional functional limitation must be expressed as limitation of motion of the knee in degrees. Specifically, after determining the range of motion of the right knee, the examiner must opine whether there is any additional functional loss (i.e., additional loss of motion) due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.

(h) The examiner must indicate whether the Veteran is unable to run, as indicated in the February 2008 VA examination report, and describe the functional impact of the Veteran's right knee disability on his ability to walk.

(i) The examiner must discuss the nature, extent and impact of flare-ups of right knee pain after extended use of the knee.

(j) The examiner must discuss whether the Veteran's right knee is unstable, gives way, is weak, or lacks coordination.

(k) The examiner must discuss the significance of a positive McMurray's test at the Veteran's February 2008 VA examination.

(l) The examiner must opine whether there is any additional disorder of the right knee, other than service-connected retropatellar pain syndrome with patella alta, and if so, whether the additional disorder is CAUSED OR AGGRAVATED by service-connected retropatellar pain syndrome with patella alta.

(m) The examiner must provide an opinion on the impact of the Veteran's right knee disability on his activities of daily living (ADL's) and his ordinary activities of daily life.

(n) The examiner must provide an opinion as to the impact of the Veteran's right knee disability on his social and occupational functioning. 

(o) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination--to ascertain the current nature and severity of the Veteran's service-connected right knee disability.
 
(p) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


